Case 3:13-cv-00257-JAM Document 305-12 Filed 10/11/18 Page 1 of 14




              EXHIBIT L
Case 3:13-cv-00257-JAM Document 305-12 Filed 10/11/18 Page 2 of 14




                                  KMART CORPORATION                             SHAR$. ROEBUCK AHD 00.

                                               ACCELEIUTBP           REVIEW AOREEMBNT
                          This Accelerated       Roview Agrecownt C‘Agrceaiont") is mode as oi tUo last date written
                  below on the signature pflge by and among Swnr. Rnebuck and Co. (inoludlug lU eubsldiarieo, ‘^Scari’'),
                  Kmart Coipnration (including Us siUiBidiorics, "KAmtt’^ ond {SELLER) MVF fH.K.> lndu.srriea r,tmited.
                  a Hong Kong Cotporaibu (“Seller”). Swes Roebuck and Kmait shall be collectively refekfed to herein as
                  “Gears" or “Buyer.”
                          This Agreement sfioU become luml and binding on the parties only upon tl'.c execiitton aud
                  delivery of the iVgreement oiwi Iho associated exhibits referenced herein as evidenced Ui a separelo
                  Exhibit Bocoment.
                          El considcmtloii of the iniitual covenants and prortuses ihis Agroointinl contains and other good
                  and valuable eoneiderolion, the receipt and sufficiexwy of which are hereby acknowledged, the parties
                  agree as follows;

                  1,       VEN.UOR AGIREEMENT.
                       This Agreement Is a “Vendor AgrvemRnt” piirsumit to the Utuversal Terms and Conditions doted
               as nf jOrjc^igf     'itOnVy^ Ahe “UTC") between Selicr and Swrs aneVor Kmart. The UTC, including Die
               Vendor Intbrimilo’n Guide (as supplemoUed and modified fay Sears, the "Vendor aitide”) Inoorpomted
               into the UTC by reference, is incorporated into ibis Agrtcraent and shall apply to all Purchase Orders
               Issued by Seans and Kmart. Referonces herein to the Vondor Cnude will mean 1he domestic Vendor
               Elibcmntiou Guide with /capect to Domestic Products and tlio Intemailonal Vendor rnfomwtion Guide
               with respect to Import Products. This Agreement will control over ih* liTC In cose the lerms of this
               Agreement are contradictory to or iacomwtent wUh the terms of tbe UTC. Ail captalla^ed temis used hut
               not doftned herein will htive tti* mcanmg ascribed to them in the TTTC.

                  2.       ST1PPT.Y OBLIGATIONi PtlRgHASi; ORBmi mOTGl Gy^.gpilgg.




                           2,2.     fmcha.ieOrder.^.

                          tf Buyer draljss to order any Ptoiiuol Otoru Sdlar, Buyer shall issue a purohaae order (caoh e
               "Purohase Order") iudicoting Iho quantities, llw requited shipiiioiit dates and any otliw iiiformallon or
               G|)eci liiMlicm tlnit Buyer may determine.




                  Swrs. hocfauck and Co. agrecmc.n 06




   CONFIDENTIAL                                                                                                                 MVP010229


                                                                                                                              DDpD ExMbit_
                                                                                                                              Deponent
                                                                                                                                            a
                                                                                                                              Date;^;2^2^^Rpt^;^^
Case 3:13-cv-00257-JAM Document 305-12 Filed 10/11/18 Page 3 of 14




                             KMART CORPORATION                               SEARS, ROEBUCK AND CO.


             tlolivery takes place; (b) any oommissiotjs to scIlinB ayctUy; «ud (c) other inoiUontal ch.’wgeif, whether or
             tiut such cliargos urc- itemized separately on invoices to Buyer. Buyer niid .Seder will negotiate to
             cietennino the price for any prod\icts that Buyer purchases from Seiler diu’infl the Term Thar are not listed
             on lixhibit A.

                      2.d.     Suhijidlos.

                      During the Tenn, Seller agrees to provide to Buyer tlie spcoiric subsidies and support programs
             set forth in this Section 2.4 and on Exhibit B ("Subsidies”). Buyer shall have tltc sole discretion to use
             the Subsidies as it deems appropriate. At anytime during the Tenn, Buyer may collect, and Seiler shall
             pay, the earned Subsidies (or any portiotT thereof) by i.ssuing a promotional agreement ov debit memo
             setting forth the terms of payment

                     For each new outlet owned or operated by Buyer or its aBlKates tb.at begins to sell die Products
            during the Term, Seller shall pay Buyer a now outlet subsidy equal to 10% of (he Total Purchases of
            .Products m.ide by finyor for each new outlet tlirougl) 15 days ullerllie grand opening date tor such outlet.
            Buyer will r.s.sue a promouorial agreement or debit memo for t)ie new outlet sub.stdy for each new outlet
            after the end of (ho grand opening period. “ToUtl Purchases” means the aggrcgiue Invoice Price ol'ai!
            Products clmtarc shipped to the new tmtlel during die grimd opening period based on the SPKS .system or
            any successor system implemented by Buyer.

            3.       DELIVERY.

                     3.1.      FOBFoint.

                    All Products shall be shipping F.O.D. to the point specified in tlic Purdiuse Order (the "F.O.B
            Point). All risk of loss shall remoin with Seller until the Products are delivered to the applicable T.O.B
            Point.

                     3.2.      Avaftabilitv Recourse,

                     Scllc]’ acknowledges that tJic Vendor Guide requires the payment of Administrative Fee (as dial
            term is used in Uto Vendor Guide) for late or otherwise non-complinnt deliveries, of Products,
            Additionally, if any "Promotional Product” w not delivered on time, Seller shall pay to Buyer an amount
            (if any) equal lo Buyer’s "Losl ProUt” for each Pi'omolional Product not timely delivered. A
            "Promotional Product” is uny Product offered under a promolional SK.U number which Buyer identifies,
            alter discussions with Seller, in a forecast or olherwisc in writing, to be subject to an upcOTnmg Buyer
            promotion. Buyer’s "Lost Profit” shall equal Buyer’s projected selling price for tlic Promotional Product
            during the proinoilonul period minus the Promotional Product’s Invoice Price, multiplied by the
            dilference between the quantity of Promotiomd ProdiiclK that Buyer forecast and the ([uantity limt Seller
            delivered on time.

            4.       MANUFACTURING TERMS; PACKAGING AND PRODUCT MATFRIAf-S,

                     4.1,      Munufoctuj'iim Products.

                     Seller covenants that all Products it provide.s to Buyer shall meet or exceed the specifications
            required by Buyer (the "Product SpBcificalioos'’). Tho lenri "Spooifiealions” in (he UTC .shall be deemed
            to include tlic Product Spocifications. If after testing Buyer determines that imy Product fails to meet the
            applicable Product Specifications, including any performance claims. Seller shall, with. Buyer’s
            rea.sonable asslalonce and without increasing the Produci’s Irjvoicn Price, redosigrt the Product lo meet or



            Vendor .Supply Agrccincni.OOC                                                                            2




   CONFIDENTIAL                                                                                                          MVP010230
Case 3:13-cv-00257-JAM Document 305-12 Filed 10/11/18 Page 4 of 14




                             KMART CORPORATION                                     SEARS, ROEBUCK AND CO.

             exceed tlie applicable Product Specifications within a reasotittble time (not to exceed 60 days) after the
             date of Buyer's notice to Seller.

                      4.2.     Claims Until.

                     In determining what pcrlbnrumee oiaiins to nialtc on specific Spurs Branded Products, if any.
             Buyer is entitled to rely on tofjl data and other claim substantiation material provided by Seller (the
             “Claims Data”). Pursuant to Seller’s defense and indoiiinificatlon obligations under tiie U'l'C, Seller will
             indemni/)' and defend Buyer for any claims or liabilities arising from performance clflimfi Ihut Buyer
             makes In reliance on Inuecuralc Clflima Data, whether such iimcctiracy resiilis from tlawed analysis,
             flawed testing, flawed reporting, unqualified technicians or otherwise. Subject tn the foregoing, Buyer
             will be solely tespousiblc for dylermming tiie sulTioiency of the Claim,s Data to support a performance
             claim on a Scars Branded Product.

                     43.       StructuralPacItagiQg RotmirementB; Product Pttclmgc Griipliics.

                    Seller will package any Sears Branded Product in a conlainer tlmt ensures that tlio Product will
            not be damaged. Ail Scars Branded Product packaging must bo ap])rovo(l in vvriliug by Buyer before
            going Vo j)rini. Seller will udofjl new graphic packagif>g; specifications for Soars Branded Products as
            Buyer reasonably reqaosis. Seiler will obtatn Buyer’s prior written approval before developing or
            implcmenthig any changes to the packaging materials used In connection with any Sears Branded Product.

            5.       PAyiVlENT TEKCVfS.

                     Seller shall invoice Buyer foi' tlie Pioduct.s via Blectronic Data Inlcrchmige or sucli successor
            system as Buyer dc.signatcd (“BDl”) no earlier than Ihc dale Uic invoiced Products depart the F.O.B. Point.
            Buyer will initiate payment by electronic funds for the undisputed portion of each Invoice 60 day.s afier
            receipt of the later of: (i) the Products by a Buyer distribiiliori facility or retail replcriishnieiit center, or (ii)
            the applioabic iuvolco (“.Base 'ferm’’). Payjrients mailed or (for elwlrouic payments) initiated within such
            time period shall be deemed to be timely made. N'oiwjthstariding any of the foregoing, irpon muluul
            agreement of die partie.s as documcntwl as extraordinary funding on Exhibit B, the payment term tor the
            Products shall be extended to Base Term plus 180 day.s.

            6.       KKPORTING.

                    To improve the efficiency of the buying process and strengthen the relationship botweoii Buyer
            and Seller throughout the Term, at Seller’s sole cOsSt and expense, Seller shall provide sufficient resources
            and respond to reasonable infornmtion or report requests relating to Product tracking and accounting
            support on at (cast u quarterly basis.

            7.      TEEM.
                    The term of thi.s Agreement (tlic “Temi”) shall begin on the Effective Date and ahull end, unless
            sooner terminated under the wnus oftliis Agreement, on live Expiration Date shown above. However, the
            terms and conditions of this Agreement shall apply to all Producls shippetl on or itfier tho fiffijctlve Date
            and before the Expiration Date, regardless of wlicn Buyer pl.iced the order for the Products.

            8.      UNTEttKCTUAT PROPERTY.




            Vaidor Supply Agfwmem.BOC                                                                                         3




   CONFIDENTIAL                                                                                                                   MVP010231
Case 3:13-cv-00257-JAM Document 305-12 Filed 10/11/18 Page 5 of 14




                             KMART CORPORATION                                 SEARS, ROEBUCK AND CO.

                      8,1.     Buyer Work Product.

                      Any marketing matsrials, advertising materials, promotional materials, point of sale displays,
             packsgijig, customer information mid nniterial, warranty card Information, service training materials,
             owner’s manuals, service manuals, Web Content, performango claims, testing protocols used to evaluate
             perfontiancc claims, results and data from testing under such testing protocol.^, database formats, methods
             used (0 assemble and maintain electronic Sears Branded Prtxluct cauUogs, and prograirmimg related to
            Buyer’.'? web sites (including programs that enable Buyer's wol) sites to link willi third party sites), and all
             files, data, notes, copies, abstracts, copyrights, siiaunaries and other materials rolating to Soars Branded
             Products, which inatenals are prepared, developed or created by or on behalf of Buyer or Seller or any of
            their peisonitel, agents or contractors and which relate to the Scars Branded Prodticts (collectively,
            “Buyer Work Product”), will he owned by Buyer or its afTiliate. Seller acknowledges and agrees tliat all
            Buyer Work Pit)clitct will bo deemed “work made for hire” as that term may be defined from time to time
            in vScction lOl of the Copyright Act, 17 U.S.C. Section 101 (or a/iy successor provision), IhtU Rtiyer or its
            affiliate will be deemed the author of tho Buyer Work Product, and Uiut Buyer or its affiliate will be the
            owner of uli right, title tmd interest, ineluiilnguli copyrights, in and to the Buyer Work Product, (f for any
            reast)n llie Buyer Work Product is found not (o have been cicalod qs work made for hire, Seller hereby
            assign.s to Buyer or its aflKuuc witimut limitation all right, title and Intcrc.st, including the copyrights and
            any other inlellcctual property rights in ond to llic Buyej’ Work Product. Seller further agrees to cxccaio
            and deliver to Buyer or Its uffilialc any and all furilmr documents deemed by Duyor to be useflil in
            documenting, effectuating or recording the foregoiug assignment. Seller will not, and wilt not permit any
            third party to, dl.sclo.se or provide any of the Buyer Work Product to any person or entity other than Buyer
            or its affiliate. Seller wiU consult with Buyer or its affiliate and obtain Buyer’s or its uffiliate‘s prior
            clearance before dox'eloping or implementing any changes to the advertising and marketing materials and
            owner’s or other manuals used in connection wUli any Sears Branded Products.

                     8.2.      Buyer Mai-ks and Buyer Trade Drass,

                     Seller hereby acknowledges that (i) the (rndemarlcs, .'jervice marks, trade names and domain
            names listed on Exiiibit C (collectively, the "Buyer Marks”), and (ii) any distinctive Iradc drc.ss of any
            Sem‘3 Binnded Products (the "Buyer Trade Dress”) consttUite valuable intellectual property which, as
            between Buyer and Seller, are owned .solely and exclusively by Buyer. During the Term only, Buyer
            hereby grants to Seller a non-exclusive, limited license to use Ih.e Buyerivlarks and Ruyer Trade Dress for
            the sole puipose of affixing tliu Buyer Marks or iiicorporoting the Buyer Trade Dro.'s.',- into (1) any Sear.5
            Branded Products supplied to Buyer by Seller, in accordance with Buyer’s instructions; and (2) any Buyer
            Work Product developed, prepare?! or supplied by or on behalf of Seller relating to any Sears Branded
            Products. Seller will fiot distribute to tuiy person or entity other than Buyer any Products or uny Buyer
            Work Product rolating to any Produces hearing the Buyer Marks or incorporating Buyer Trade Dress or
            any patents, patent applications, copyrights, domain names or trade sccrct.s of Bnyor or its rtfilliatcs
            (coUecLively, tho "Buyer Irilellcctual Properly”) without Buyer’s or Iw affilintc’s specific w'rirtcn
            autiiori/atioii prior to such disfribulion. The foregoing license is personal to Seller, and Seller will not
            grant sublicen.ses under such license to any other person or entity, except with Buyer’s prior written
            consent.

            Seller will not claim any right, title or interest in, or challenge Buyer’s or its affilialc.s’ ownership of: (i)
            the Buyer Marks; (ii) the Buyer. Trade Dress; (lit) the Buyer Work Product; (iv) ti»e Buyer Intcllectuni
            Property'; or (v) »uy lists, files or other information or material provided or made available by Buyer or Us
            affiliates (or by Buyer’s customers in connection with purchases of i’roduols) to Seller (the items
            described in the preceding clauaoa (i) tlirough (v) are collectively referred to as "Buyer Information").
            Seller Tccognixos and acknowledges that the use of any Buyer Inrorination will not confer upon Seller any
            right or interest therein,


            Voiulor Sappty .'V^'ruomynl.nOC                                                                              4




   CONFIDENTIAL                                                                                                              IV1VP010232
Case 3:13-cv-00257-JAM Document 305-12 Filed 10/11/18 Page 6 of 14




                           KMART CORPORATION                                  SEARS, ROEBUCK AND CO.

            Sclior will use the Buyer Iixibnnalion only in the performanee of its obligations under (his Agreemunt and
            in accordance with this Section. Upon the e.xpiration or cennination of this Agreement, or at auy lime
            during the Term u])oii demand by Boyer, Seller will (rnmcdiaiqly stop using all Buyer Information and
            will transfer to Buyer or iLs affiliate all Buyer Work Product and all other materials cmuaiviing or based
            oit Buyer Information. Should Buyer demand that Seller atop using the Buyev ItifonnaClon In accordance
            with this Section,, .Seller will hav'c no obligutiou to pay damages for any failure to sujijdy Products rhar is
            caused by such demand.

            Noditng in this Agreement will be construed to bar Buyer or its affiliates from protecting rheir rights to
            the exclusive ownership of Buyer Infonnation agaiiisl unfair cornpetiiion, infringement or appropriation
            by any p.irty or parties, including any use by Seller not expressly authorized by this Agreeraent, Seller
            acknowledges Uiut Buyer Information possesses a special, unique and extraordinary character which
            makes it difficult to assess the monetary damage Buyei- or its affiliates would sustain In the event of
            unauthorized use thereof Seller agrees and acknowledges: (i) that ijTepar.ible injury vsmuld be caused to
            Buyer or its affiliates by unauthorized use ofBuyer Information; (ii) that if .Seller breaches this Section H
            there would be Jio adequate remedy at )»w; ar^d (iii) that in the event of such brcaclu a temporary
            restraining order or preliminary or permanent injunctive relief, in each case witlioul bond, would be
            appj-opriuto. Seder waives nny right it may have to require Buyer or its affiliates to post a bond
            connection with any s\jch order.

            9.      COMtXDENTlALITy.

                    9.1.     Confidential Infurmatlon.

                      “Confidential Information’' means any information, whether disclosed iti oral, written, visual,
            electronic or other form, that (i) ouo party (the '‘Disclosing Party”) discloses to the other party' (the
            ‘‘Receiving Party”), (ii) rolalos to or is disclosed In conncctiofi with this Agreement or Buyer's businuss
            und (iii) is or rcnsonably should be understood by tite Receiving Party it> he confideniiftl or proprietary to
            the Disclosing Party. The Disclosing Parly's saic.s, pricing, costs, inventory, oporadons, employees,
            current or potearial c\istomers, nnimcinl f^erronnanco ur forecasts and business plans, strategies, forecasts
            or Kiuily.scs, as well a.s‘ die terms of this Agreement, arc Confidcntiul Information.

                    9.2.     Treatment of Confidential IiiConnation.

                   Thu Ruceiv’jig Party agrees to use any Confidential Information only in accordance with this
            Agreeinuiu for three years-from the d.itc of receipt. The Receiving Party shall:

                    •        restrict disclosure of the Confidential Inlbi'tnation to its employees, advisors and
                             ugnlractors (“Repre.itjntaf.ivo.s”) with a need ro know the Confidential Infomuntiou for
                             purposes of performing the Receiving Party's responsibilities under this Agreement;

                    •        advise those Representatives of the obligation not to disclose tlie Confidential
                             Infammtion;

                             copy tlie Confidential InfonTmtion only as necessary for those Representatives who need
                             it for performing the Receiving Party's rosponsibiUties under this Agreement, and ensure
                             that confidentiality is inaintaiaed in the copying process; and

                             pixitect the Confidential Infbrmatioir, and require those Itcprescruallvcs to protect ii,
                             using ihc same degree of oaro ns the Receiving Party uses with its own Confidcutial
                             Information, but no less than rca.sonablc core.


           Vcntlor Supply Agrcemcnt.DOC                                                                               5




   CONFIDENTIAL                                                                                                           MVP010233
Case 3:13-cv-00257-JAM Document 305-12 Filed 10/11/18 Page 7 of 14




                            KMART CORPORATION                                 SEARS, ROEBUCK AND CO.

                      Either party may disclose the Confidcnlial Informotion to any direct or iadtrcct subsidiary or
            affiliate (an "AffiHate Group'')* provided tliat such party agrees tn writing to he hound by this Agreement
            to the same extent as Buyer or Seiler, os applicable, is bound,

                     The K.eceivlng Party will l>e liable to the Disolosirig Party For any unauthorized disclosure or use
            of CofifidciUiai Inlbrmation by any oF its current or rbnner personnel or »uiy Affiliate Group.

                    Witlu'n ten days after receiving the Disclosing Party’s 'written request, tlie Receiving Party will; (a)
            destroy or return (us instnictcd by the Disclosing Paft>') any materials containing ('onfidential
            JnFormation; and (b) certify to the Disclosing Party that U lias satisfied its obligutions under this Section.

                     9.3.     Kxceptiona to CoafideiitialTreatmeut.

                   The obligations under this Section. 9 do not apply to any Confidential Information that the
            Receiving Party can demonstrate:

                     »        was previously known to the Receiving Party without uny obligation to hold U in
                              confidence;

                     •        is disclo.sed to llurd partic.s by the Disclosing Piu'ty without an obligation of
                              confidcutialily to (ho Disclasing Party;

                              is or becomes available lo any inembci' of the public by other than iniauthori/ed
                              discloxsure;

                              was or is independently developed by the Receiving Party without use of the Confidential
                              Lifoirnation;

                    •         in the reasonable opinion of legal counsel, is required to be disclosed by law or the rules
                              and regulations of any applicable regulatory nuihority; nr

                    •         in rtio reasonable opinion of legal counsel, is required to be di.sclosed in response to a
                              valid subpoena or order of a court or other goveruinentnl liody of eompetenl juris'diotion
                              or other valid legal process.

                     In the case of any disclosure under the last Iwo bullets above, the Receiving Party must notify the
            Disclosing Party prior to disclosure and use reustmable efToits to cooperate with the Disclosing Party' so
            that the 'Disclosing Party may take legally available step.? to resist or narrow the requested disclosure and
            obtain an appropriate proicctivc order or other ussuinneo that confidential trciUuiwU 'will be accorded the
            Confitlcnlial Information.

            10.     MISCELLANEOUS.

                    10.1.     Mirmnum Ouantidc'S,

                     Buyer aj^e.s to puroluiae at least $100 of Producls during the Tenn. If at the expiration of the
            Term Buyer lias ordered less than $100 of Products, Buyer will pay Seller (upon request) tlic difference
            between the amount ordered mid SI 00. .Seller must request payatient of any aruount due under thi.s Section
            iu writing wkliin 30 days after the expiration or tennination of this Agreement. Seller acknowicdgc.s and
            agrees that except jw SCI Forth in tlita Section, Buyc'i' is not obligated or committed to puvcliase any
            quantities except as expressly ordered by Buyer.


            Vendor 5iupp|y Agrenmcm.DOC                                                                                6




   CONFIDENTIAL                                                                                                            MVP010234
Case 3:13-cv-00257-JAM Document 305-12 Filed 10/11/18 Page 8 of 14




                        KMART CORPORATION                                      SEARS, ROEBUCK AND CO.


                     10.2.   SPITS.
                     For [riirposo ol' chis Agreement, imlos.s otherwise iiidiented herein, nil calculiitions and
            Tncasiiremeiits with respeet to niiyei-’a j)iirahit.ses, sale of Products, average retail selling prices and
            similnr iiiformuliuii will be measured in tmils or dollars, as the conicxt requires, and delemiined by
            roforcitce to Buyer’s .Strategic Perrormanco Reporting sy.stem ("SPRS") or any .successor sy.siom
            implemented by Buyer.

                     10.3.   GnverninK Law.
                     The substantive law of the Stale ortlliiipis, applicable to contracts entered inio and wholly to be
            poi lormeil in Illinois by Illinois residents, without reference to any principles concerning conflict of law,
            tvill govern lltc validity of this Agreement, the constniction of il» terms and Ihe interproiation of the riglils,
            duties and remedies ofllte parties hereunder.

                     10.4.   Reiirc8Ci>1»iti(inH aaO ’Warraatlo^.

                     Hacli party represents and warranis lo the other that it has the right, power and authority to gram
            to the otiier the ri^ts provided under this Agreement and lo perfonn its obligations under this Agreement,
            and llinl suoli party's execution, delivery and performance of lhi,s Agreement have been duly authorized
            and will not violate any other agreement, restriction, or Appllctiblo l.aw to which such party is a party or
            by which .such party is bound,

                    10.5.    WoHces.

                     Notices under this Agreement .are sufficient if given by iiutioiwily icoegnized overnight courier
            ■service, certified moil (return receipl requested), facsimile with electronic confimialion, eleoironic moil
            svith deliver)' oonlimialirm or personal delivery to tlio oilier party at its address or facsimile number set
            forth above, with a copy to:
                             Scars Holdings Management Corporalioti
                             3.133 Beverly Road, Mail Station: B6-260A
                             Hofftnan Rstulcs, DL 60179
                                     Attn: Deputy Goiicrid Cminsel, Retail Merchandising and Marketing
                                     Fiiosimite; (847) 286-0266

                     Notice is effective: (!) when delivered personally, (ii) lltrcc business ilay.s after .sent by certified
            mail, (iii) on the business day after sent by a nntiontilly recognized courier service, nr (tv) on flto business
            day alter sent by facsimile witli electronie coiitinnution to the sender, A party may change its notice
            address by giving notice in accordance with tliis Section.

                    10.6.    PublieitY.
                     Except its pennitled under llie terms and conditions of this Agreement or with Buyer’s prior
            written consent, Seller will not disclose the exi.s1onco or terms of this .Agreement or any etlier information
            regiu-ding Seller's supply of the Products to Buyer in any advertising, promolkmiil or sides nativity or
            publicity release or otherwise. If Seiler is required to make any disclosure pertaining to this Agreement
            under any Applicable Law, Seller will afford Buyer a reasonable opportunity to review tlie content of
            such disclosure and will incoiporate al! reasonable modifications to such disclosure tiuil Buyer may
            request.




            Vendor Supply Ayr^umctu.DOC




    CONFIDENTIAL                                                                                                           MVP010235
Case 3:13-cv-00257-JAM Document 305-12 Filed 10/11/18 Page 9 of 14




                         KMART CORPORATION                                     SEARS, ROEBUCK AND CO.


                     10.7.   Injunctive Rclii:f.

                   Seller aukimwlodges that any breach by Seller of Section 0 or 10 of tills Agieomom by Seller
            would cause Buyer and its afniiales irreparable himn for which Buyer and its ntliliates have no adequate
            remedies nt law. Accordingly, Buyer and its affiliates arc emitlod to injunctive relief for any .such breech.
            Seller waives all claims for damriBcs by reiusoii of Uie wronefttl issuance of an iiijunetion mid
            acknowledges that iu only remedy in that case is the dissolution of that injunction.

                     10.8.
                     ■Seller and Buyer hereby agree tlmt the Administrative Fees and Other liquidated payments wlitcli
            arc due liereirnder are not intended by die piirtiea ns penalty payinont.s, but ore instead intended tus
            liquidated damages to compensate Buyer sliouid .Seller fnil to meet its obligntions hereunder.
            Furthermore, die parties agree that these amounui are reasonable and appropriate because of the dirficulty,
            time and cost of deturminiiig Buyor’.s actual damages resulting from such failure.

                     10.9,   Uelaiiniisliiti of the Parties.

                     The relationsliip of Seller and its personnel to Buyer will bo that of independent conlraetors, and
            Seller will riot purport to represent Buyer as Buyer’s agent, employee or partner In any manner. Seller has
            no au thority to enter into any contract or incur any expense or obligrttion of any kind in Buyer’s name.
                     10.10, Federal Contracting Remuirement.

                    As a federal contractor. Buyer is subject to alfirmattve action arid other federal contracting
            reqnireinenls, and i.s required to Inchule lltose requirements in its sulrconlraets for eoniinereial items and
            cominereial compiinoiils. Thereforo, this Agreement incorporates by reference, and Seller will comidy
            with, the following provisions oi' Title 48 of Ihe tiodo of Federal Reguliitionst 52-219.8, Utiliruirion of
            .Small Busino.ss Concerns, ,52.222-26, Htpin) Opportunity; 52.222-35, AlTinttntive Action for Spcoi.il
            Disabled and Vietnam F.ra Veterans; 32,222-36, Affirmative Action for Handicapped WorkcTs; and
            52.244-6, Subcontraci.s for Commercial Items and Commercial Components.                   Furthermore, Seller
            acknowledges that Buyer is committed lo helping bring small biisuiess, small disadvantaged busine.sKc.s,
            and woraen-owned businesses into the American economic system. In ftu lhcrancc of this goal, if Seller
            uses the services of siihcoiitractors, Seller will use reasonalrle efforts to involve qiialilwd small, small
            disadvnntnged, and womon-owned sources in its selection process.

                     10.11, Entire Agreement.

                     This Agreement, which includes the UTC, ibc Vendor Guido, and each of the Bxhibits attached
            hereto, .sots forth the entire agreement and understanding bolvvceii die parties hereto with respect lo the
            I’roducta, Ail prior and contemporaneous discussions and negotiations relating to the Products are
            merged herein. This Agreement will not be supplemented, modified or amended except by a wrillen
            instTuineiit signed by a duly authorized repre-sentative of each of Buyer imd SeUcr. Furthermore, Ihis
            Agreement will siiperseile, anil Buyer will not be honrid by, any “diselaimcrs” or “click to approve” tenns
            or eundilions now or horeaftor contained in any web site used by Buyer in connection with the Products
            or this Agreement. This Agreement will bo binding upon and inure to Ibo benefit of the successors,
            rcpresoiitativcs and pemiitted assigns of the parties iiercto. Buyer and Seller represent and warrant tliat
            they lire entering Into tllis Agreement based solely on the provi.sions set Ibrlh herein. For purposes of tlii.s
            Agreement, only Btij'or employee.s with tire title "Senior Vice Pcc.sident” or higher will be deemed duly
            authorized representatives ol’Buyer; provided, however, that Buyer cmployoos with die title "Buyer’’ will
            bo deemed duly authorized ropresenlatives of Buyer for purposes of agreeing to changes to any item-s on



            Vcfldof Supply Agreemem-DOC                                                                                 3




   CONFIDENTIAL                                                                                                             MVP010236
Case 3:13-cv-00257-JAM Document 305-12 Filed 10/11/18 Page 10 of 14




                          KMART CORPORATION                                    SEARS, ROEBUCK AND CO.


             one or more BxliibiV, and provided further Unit no sucli change will alter the definition of any term defined
             in ihtij Agj'ccuicnt.

                      10.12. gq.ryM-
                       All obItgHtlon.s of Buyer and vSeller whicli expressly oj- by their nature survive the oxpinuioti or
             teriiiinatioii of this Agtoentent, including the obligation of either partj' to pay any amounts accrued
             hereunder, will continue in full force and eftccC subsequent (o and notwithstanding tbo expiration or
             termination of Ibis .Agreement wd until they are satisfied In fill! or by ihoir ruUiire expire.

                      lO.n. NoWafver.

                     The terms, covenants and conditions of this Agreement may be waived only by a written
            iiistrument sigtied by the par^ waiving coinpliance. Ajiy party's failure at any lime to require
            performance of any provision will not affect that party’s right lo enforce that or arjy other provision at a
            later date. No waiver of any condition or breach of any provision, term or covenant contained in this
            Agreement, whether by conduct or otherwise, in ajiy one or moj-o instances will be deemed lo be or
            conatruod os a hirlher or continuing waiver of that or any other condition or of die breach of that or
            another provision, teim nr covenant of this Agrecmciil,

                      10.14. CoD-stiTictioa.

                     The Section headings of ibis Agreement arc for convenience only and have no inlciprolive value.
            All relerences in Ihl.s Agreement to “including” will be Interpreted to mean “including, but not limited
            to,” mid unless otherwise indicated all references to a number of days will mean calendar (and not
            business) days and all references to months or years will mean calendar months or years, using the “44-
            5” retail calendar.

                      10.15. Counterparts^ Fac.sm»le.

                     'fills Agreement may be executed in any number of sepHnUc counterprt5'i«> all of which, when
            taken together, will constitute one mid the .same instrument, notv/ithsUmding the facttlmt all pmiics did
            not sign tlie same oounlorpart. Hoch of the parties agices diat a .signature transmitted to tire olliCi' party or
            its counsel by facsimilo fmnsmfssion will be eficctlvc to bind the paity whose rmlliodzed signature was
            transmittod, as a duly executed and delivered original. Bach party ftirther agrees to promptly deliver its
            original signature pages to lliis Agreement to counsel for the other party promptly following execution,
            but any failure to do so will not affect the binding-eCfecl of such signaturo.

                      IN WITNESS WHEREOF, die parties have ex.ccuio<! and delivered this Agreement as of the
            date fir.st set forth above.

            Seni-s, Roebuck uud Co. and Kmart
            Corporation, by Sears Holdings Management
            Connirntion, their agent

            By;
            Print Name;
            'flth):
            Date;


            Vendor .Supply Asivcmt’iU.nOC                                                                                0




    CONFIDENTIAL                                                                                                             MVP010237
Case 3:13-cv-00257-JAM Document 305-12 Filed 10/11/18 Page 11 of 14




                          KMART CORPORATION         SEARS, ROEBUCK AND CO.



             MVP(H.K.)ln ystfies Limited

             1                                  N

             I
                               Vico President
             Date:             11 Dee. 2006




            Vstidor Sli|)ply A4rMni«nt,DOC                                   10




    CONFIDENTIAL                                                                  MVP010238
Case 3:13-cv-00257-JAM Document 305-12 Filed 10/11/18 Page 12 of 14




        1,^   \
                             KMART CORPORATION                                SEARS, ROEBUCK AND CO.

                                                    EXHIBITS TO AGKEKMENT
                  The associated Exhibits tofweoeed in and incorporated into this Agreement shall be finalized, executed
                  nnd duly delivered by the parties in a separate Exiiibit Document during the scheduled on-site
                  negotiations fbr this Accelerated Lino Review and become part of this Agreement,




                                                                                                                    It




    CONFIDENTIAL                                                                                                         MVP010239
Case 3:13-cv-00257-JAM Document 305-12 Filed 10/11/18 Page 13 of 14




            1 •




                                 KXIimrrDOCUiVIliNTTO ACCKl/KRATEU tlNEUBVIICW AOKEEMJSOT


                            This Hxiiibit DocmmcjU ('‘Exhibit Ducuniont'*) ia made na of the lost date written below oa the
                  aitjtialure page by and among Swirs, Roebuck mid Co. (including Its subsidiuricaj "Sears"), Kmart
                  Corporation (hwludmg its aubsidiarics, "Kmart” and together witii Sears, "Buyer”) and the uaderfiigiicd
                  seller ("Seller”)-
                            This Exhibit Documont coiisiaw of tliis aigoature page and the following Exhibits, which upon
                  execution and delivery of this Exhibit Document by the parties, arc incorpornted into nod become ]JUJt tif
                  that certain Accelerated Line Review Agreement, entered into as of December 1*1 2Q0f) . by and between
                  Buyer atid Seller;

                            1.        Exhibit A - Sitbjtxil MiirchHTKUso
                            2.        Exhibit B - Economic 'I’emia & Condilioiis
                            3,        Exhibit C - btelleclual Properly


                           fiS WITNtXSS WHEREOF, the parties have caused this Exhibit Document to be duly executed.
                  Each pixrty wamints and rcprcscat.s that il.s respective signatories whose signatures appears below have
                  beoi), and arc, on Uie date of signature, auUioriiicd (o oxccuie this Exhibit Document,

                  SELLER

                  MVP            Tndustnes


                  N/uuc;
                  Tide;
                  Dale:


                  BUYER

                  Scars, Roebuck aud Co. aud ICmart Corporation

                  By: Sears Holdlogs Management Corporation, their Agent

                  By:
                  Name;
                  Tiller
                  Dal«;




                  S(rtus agiecnicnt                                                                       Cxiiibils-PBfiel


                                                                                                                                   I




    CONFIDENTIAL                                                                                                               MVP010242
Case 3:13-cv-00257-JAM Document 305-12 Filed 10/11/18 Page 14 of 14




                                                          KXHtaiTA
                                                     SUBJKCr MEi<CHANUISi!;


                   Senrs     PniducfOcRcription                                         Invoiu^         P.O.B.
                   Item                                                                 Price           Point
                   Number                                                               (U.S.
                                                                                        Dollar)
                    50181   Companion-2TTrol]ov Jack                                          $8,57     Chinn
                    50L38   Craftsman - 2 (/4T Jack w/ Jack Standa                           $16.20     China
                    50183   Comoamon - 2T Jaokw/ Jack Slands and Crccoer                     $25.03     Chins
                    50524   Creftamati - 2 1/4T Jack in Blow Mold Cas»^                      $14,99     ClUna
                    50136   Cniftsinj\iV'-3T Floor Jack                                      $32.98     China
                    50156   Craftumau Profesioual - 4T Oaraao Jack                           $47.75     China
                    50239   Cralli-inan - 2'!' Alurainuni Jack                               $95,41     Ciuna
                     NTjW   Ccalbijonn Professional - 3T Aluminum Jack                      $162,00     CJiina
                    50280   Craftsimn-2TBo(U6Jack                                             $5.80     Cliine
                    50282   Craftsjusii - OT Bottle Jack                                      $8,35     China
                    50284   Craftsman Professional -12T Bottle Jack                          $13.24     Cliina
                    50285   Craftsmaii Piofessiouai - 20’!' Bottle Jack                      $21.23
                    50182   Crunsmao--2 1/4T Jack Stonda                                      $5.17     China
                    50159   Craftsman-3T Jack Stfimls                                         SS.75     Cliiuii
                    NBW     Craftsman Professional - 4T Jack Stands                          $10.75     China


                            Additional Funding - to he collected 04/01/2007 or later    Cost
                            $10K in Kmiut SuDDort on Comuaniou 2T Jack                   $10,000.00
                            $ 15K in Kjnart vSuuwit on Comoairion 2T Kit                 sis.ooo.oo
                            $1.30 6ft 80,000 pieces marketiaBauooort - 50524            $100,000.00
                            $7K in Kmart Support on Craftsman Bottle Jacks                $7,000,00
                            $20K for IhiUkiaUon of 4T and 8T Cmftsraaii Bottle Jacks     $20,000.00
                            Packaging cluuige from, "SXJV" to "High Lift'’ on 3T Jack                                              I
                            Stand                                                               so.oo

                            Defectives                                                  Rate            Cost
                            KesppnsihlB for 100% ofYournrodoct at landed cost


                            New sbipmenta                                               Shin Date       Otv
                            Craftsman Profeiisional - 3T Almuinuni Jack                 Feb I5fe         7.000
                            Craftsman Profes.sional - 4T Jauk Stands                    Feb I5th         6.000

                                                                                                                               I




               Sears agreement                                                                      HJihibil U - Ihigu 1



                                                                                                                               )




    CONFIDENTIAL                                                                                                           MVP010243
